Citation Nr: 0911962	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to COPD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
the claimed disabilities.  Correspondence between the Veteran 
and VA prior to and subsequent to this rating decision was 
handled through the RO in Louisville, Kentucky.

The Board remanded this case for additional development in 
May 2005.  That development has been completed and the case 
once again before the Board for review.   


FINDINGS OF FACT

1.  COPD is not shown to be etiologically related to a 
disease, injury, or claimed asbestos exposure in service.

2.  Coronary artery disease is not shown to be etiologically 
related to a disease, injury, or claimed asbestos exposure in 
service, nor is it secondary to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may cardiovascular disease be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2001 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Subsequent to the Board's remand of this 
case, the Veteran received a similar letter dated June 2005.  
Neither letter addressed the rating criteria or effective 
date provisions that are pertinent to the Veteran's claim.

After the initial adjudication of the Veteran's claim, the 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) that informed the Veteran of the 
criteria for establishing a disability rating and effective 
date.  However, the Board finds that such error in failing to 
provide proper notice was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, private treatment 
records, VA examination reports and "buddy" statement have 
been associated with the claims file.  The evidence of record 
indicates that the Veteran underwent a coronary artery bypass 
graft in 1993.  Records of this surgery have not been 
associated with the claims file.  However, the Board 
concludes that the absence of these records does not 
prejudice the Veteran.  As the reason for the denial of this 
claim is the absence of a nexus between the Veteran's current 
coronary artery disease and service or a service-connected 
disability, the Board concludes that any surgical records 
would not likely be relevant to establishing that fact 
necessary to substantiating the claim.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
arteriosclerosis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

1.  COPD

The Veteran claims that his COPD is due to asbestos exposure 
he experienced while in the Navy and specifically in his 
duties a Machinist Mate in an engine room.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Although the National Personnel Records Center (NPRC) 
indicated in a December 2002 response that it was unable to 
locate any records of asbestos exposure in service or the 
jobs the Veteran performed, the RO noted in the rating on 
appeal that the Veteran's military occupational specialty 
suggested a probability of the Veteran's exposure to asbestos 
while in the Navy.  See December 2002 response from NPRC; 
April 2003 rating decision.  However, in considering all of 
the evidence of record under the laws and regulations as set 
forth above, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for COPD to include as a result of 
exposure to asbestos.

Service treatment records are negative for any complaints, 
treatment or diagnoses of COPD.  The records indicate that 
the Veteran was treated for pneumonia in both lungs at a 
private hospital in January 1959.  The Veteran's June 1962 
separation examination and June 1963 annual examination did 
not note any respiratory abnormalities.

The Veteran submitted e-mail correspondence he received from 
J.G., a fellow serviceman, in July 2005.  J.G. stated that he 
recalled the Veteran "coughing and looking sickly on several 
occasions" during the period they served together.  He 
opined that the Veteran "may have been affected by the heat, 
humidity, or dust particles in the closed confined space of 
the engine room."  He also recalled the Veteran being sick 
with pneumonia, though he could not provide specific dates.  
He described several events, such as ship maintenance and 
repair, which allegedly exposed him and the Veteran to 
asbestos.

A veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He may also submit statements 
from fellow service members as to the occurrence of his in-
service injury.  Id at 370.  However, the Veteran and his 
comrade as lay people have not been shown to be capable of 
making medical conclusions, thus, any statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, while the 
layperson is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving 'veins that are 
unnaturally distended or abnormally swollen and tortuous.' 
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people. Because varicose veins 'may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation.' 
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
However, although the layperson is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the layperson is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Veteran's comrade is competent to testify as to 
seeing the Veteran coughing and looking sickly.  However, he 
is not competent to offer an opinion as to the etiology of 
these symptoms.  Service treatment records confirm that the 
Veteran was treated for pneumonia in January 1959, but 
contain no other entries for complaints, treatment or 
diagnoses of a respiratory disability.

The Veteran underwent a chest x-ray in December 1983.  The x-
ray showed some fibrotic and fibrocalcific changes scattered 
throughout both lungs.  Markings in the lower lung fields 
were slightly accentuated but less striking on the lateral 
view.  There was some hyperlucency at the periphery of each 
lung and some degree of obstructive airway disease was 
suspected.  The retrosternal space was also somewhat 
hyperlucent and there was a slight flattening of both leaves 
of the diaphragm.  A faint nodular density measuring 3 x 5 mm 
was seen at the anterior aspect of the right fourth 
interspace, and another fairly dense nodule was seen at the 
periphery of the left mid lung field at the level of the 
fifth anterior interspace.  The treating physician indicated 
that the observed changes were consistent with some 
obstructive airway disease.

The Veteran underwent an additional chest x-ray in January 
1984, and the results were compared with previous x-rays of 
January 1976, February 1983 and December 1983.  The treating 
physician stated that these x-rays indicated chronic changes 
compatible with obstructive airway disease.

Private treatment records indicate the Veteran underwent a 
pulmonary rehabilitation consultation in May 1999.  He was 
diagnosed with chronic obstructive lung disease, asthma, and 
emphysema.  He exhibited grade III to grade IV dyspnea on 
exertion and markedly reduced functional capacity and 
endurance.

The Veteran submitted a letter from a private physician, Dr. 
R.J., dated May 2001.  The letter stated that the Veteran had 
significant exposure to asbestos dust during service, as well 
as a history of asthma.  X-rays conducted in May 2001 showed 
evidence of air trapping, emphysema, and evidence of mild 
diffusion impairment.  There was also evidence of severe 
airway obstruction with a history suggestive of mild fibrosis 
in the lower lung fields.  Pulmonary function studies 
remained stable compared to May 1999.  A medical imaging 
report reflects a diagnosis of COPD.

Private treatment records indicate the Veteran was seen in 
December 2001.  He complained of a cough, cold and congestion 
for a period of two weeks.  Bibasilar rales were noted in the 
Veteran's lungs.  He was positive for a productive cough, and 
minimal shortness of breath was noted.  The treating 
physician diagnosed the Veteran with a cough, but also raised 
the possibility of pneumonia.

Private treatment records from April and May 2002 reflect a 
recurring upper respiratory infection, as well as a diagnosis 
of COPD.

The Veteran underwent a VA examination in August 2003.  The 
Veteran reported exposure to asbestos while working as a 
machinist in the Navy.  He began having breathing problems in 
1993.  He stated that he had smoked tobacco on and off and 
had stopped completely by 1978.  After service, he continued 
to work as a machinist but stated that such machining was 
performed underwater to control the asbestos dust that was 
generated.  The examiner noted the Veteran's prior diagnosis 
of COPD as well as the medications he was taking.  She also 
noted that prior treatment records did not mention 
asbestosis, though previous x-rays showed airtrapping, 
emphysema, and mild diffusion impairment.  The Veteran stated 
that he had difficulty climbing stairs and walking.  Climbing 
one flight of stairs slowly resulted in significant shortness 
of breath, and climbing hills while walking resulted in 
severe shortness of breath.

The Veteran had mild to moderate dyspnea when entering the 
exam room.  His lungs had markedly diminished breath sounds 
without rales, wheezes or rhonchi.  There was mild to 
moderate clubbing of the fingers.  The Veteran's respiratory 
rate was 22.  A chest x-ray and high resolution CT scan 
showed no evidence of asbestosis or calcified pleural 
plaques, though prior chest x-ray films were not available 
for comparison.  The examiner diagnosed the Veteran with COPD 
but concluded that there was no evidence of interstitial 
pulmonary fibrosis or asbestosis.  

The Veteran underwent an additional VA examination in 
November 2008.  The examiner reviewed the claims file.  The 
Veteran stated that he had breathing difficulties beginning 
in the 1960's after leaving service.  He experienced dyspnea 
with exertion that became progressively worse over the years.  
After having a heart attack in 1993, his dyspnea became much 
worse.  He retired from work in 1996 due to shortness of 
breath.  He stated that he experiences dyspnea walking across 
a room, but on good days he can walk a block or two on level 
ground.  He rarely experienced paroxysmal nocturnal dyspnea.  
For the past three years, he slept with oxygen set at 2 LPM 
during the night.  He also used oxygen during exertion.  He 
reported an occasional productive cough.  There was no 
history of pleurisy.  The Veteran stated he began smoking as 
a teen and continued to do so through service.  He quit in 
1966.  He started smoking about one pack per day again in 
1974, but quit completely by 1978.  After service, the 
Veteran worked on a farm for a year, and then worked on air 
conditioning units for 33 years.  He denied any post-service 
asbestos exposure.

A high-resolution CT scan was performed, and the examiner 
reviewed all available chest x-rays.  There was no evidence 
of interstitial lung disease or pleural plaques suggestive of 
asbestos exposure.  Pulmonary function tests showed very 
severe obstruction with significant airtrapping and a reduced 
diffusion capacity.  There was no significant response to an 
inhaled bronchodilator.

The examiner diagnosed the Veteran with severe COPD 
associated with a long history of asthmatic symptoms.  The 
examiner stated that while the Veteran likely had significant 
exposure to asbestos dust, there was no evidence of 
asbestosis to account for his symptoms or physiological 
abnormalities.  Asbestosis may be associated with some airway 
obstruction but would be expected to occur in conjunction 
with a restrictive pattern by pulmonary function tests.  
Based on these findings, the examiner concluded that it was 
less likely than not that the Veteran's pulmonary symptoms 
and disease were related to any event that occurred in 
service, and specifically were unlikely to be due to exposure 
to asbestos.

Private treatment records and VA examinations show that the 
Veteran has a current diagnosis of COPD.  However, COPD is 
not shown to have been incurred in service.  Although the 
Veteran was treated for pneumonia in service, his subsequent 
separation examination and annual examination were normal.  
Service treatment records were negative for any complaints, 
treatment or diagnosis of COPD.  The earliest medical 
evidence of COPD is 1983, 21 years after the Veteran's 
separation from service.  Finally, there is no competent 
medical evidence which links COPD to service.  The Veteran 
was diagnosed with COPD in separate VA examinations conducted 
in 2003 and 2008, but neither examiner found evidence of 
calcified pleural plaques, interstitial pulmonary fibrosis, 
or asbestosis.  While the 2003 examiner did not offer a 
specific opinion regarding the etiology of the Veteran's 
COPD, the 2008 examiner concluded that COPD was less likely 
than not the result of military service or exposure to 
asbestos and provided a rationale for that opinion.  As such, 
the Board finds that service connection for COPD is not 
warranted.

2.  Coronary artery disease

Service treatment records are negative for any complaints, 
treatment or diagnoses of coronary artery disease or other 
cardiovascular condition.

Private treatment records indicate that the Veteran was seen 
in May 1999 for a pulmonary rehabilitation consultation.  
During this consultation, the treating physician noted that 
the Veteran had coronary artery disease for which he had 
undergone a coronary artery bypass graft in 1993.  The report 
of that surgery has not been associated with the claims file.

Private treatment records indicate that the Veteran was seen 
in December 2001.  He complained of a cough, cold and 
congestion for a period of two weeks.  His heart rate and 
rhythm were normal.  No murmur, gallop, click or rub was 
noted.  There was no angina, chest pain, orthopnea or 
paroxysmal dyspnea.

A VA examination was conducted in October 2008.  The examiner 
reviewed the claims file, particularly the Veteran's history 
of pneumonia in service, a high-resolution CT scan from 
August 2003, and the Veteran's statement regarding his 
history of smoking.  She also noted the Veteran's history of 
ischemic heart disease, which led to a markedly reduced 
ejection performance.  The Veteran's most recent ECHO showed 
an ejection fraction of 20 to 25 percent and marked left 
ventricular enlargement, or cardiomyopathy.  The examiner 
stated that COPD or asbestosis would cause right-sided heart 
failure and cor pulmonale.  Because there was no evidence in 
the Veteran's records of any right-sided failure, the 
examiner concluded that the Veteran's coronary artery disease 
was not caused by or a result of any incident in service, nor 
is it proximately due to or chronically worsened by any 
current respiratory disability. 

The Veteran submitted two medical journal articles in support 
of his claim.  The first article addressed the potential 
connection between COPD and cardiovascular disease.  The 
second addressed airway wall remodeling induced by 
occupational mineral dusts and air pollutant particles.  The 
articles cannot be considered as competent evidence which 
addresses the etiology of the Veteran's claimed disabilities.  
The Board finds that a generic text, such as the one offered, 
which does not address the facts of this particular Veteran's 
case with a sufficient degree of medical certainty, does not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

Private treatment records and VA examinations show that the 
Veteran has a current diagnosis of coronary artery disease.  
However, coronary artery disease is not shown to have been 
incurred in service.  Service treatment records were negative 
for any complaints, treatment or diagnosis of coronary artery 
disease, and cardiovascular disease did not manifest within 
one year of the Veteran's separation from service.  The 
earliest medical evidence of coronary artery disease is 1993, 
31 years after the Veteran's separation from service.  
Finally, there is no competent medical evidence which links 
coronary artery disease to service.  The VA examiner reviewed 
the claims file and conducted a thorough examination of the 
Veteran in October 2008.  She concluded that the Veteran's 
coronary artery disease was not caused by or the result of 
any incident in service.  As such, the Board finds that 
direct service connection for coronary artery disease is not 
warranted.

There is no competent medical evidence linking the Veteran's 
coronary artery disease to his COPD.  The VA examiner 
concluded that coronary artery disease was not proximately 
due to or chronically worsened by any current respiratory 
disease.  Service connection has not been established for 
COPD.  Therefore, the Board finds that service connection for 
coronary artery disease as secondary to COPD is also not 
warranted.


ORDER

Service connection for COPD is denied.

Service connection for coronary artery disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


